Case 1:19-cv-10506-AT Document 56 Filed 02/21/20 Page 1 of 2
             Case 1:19-cv-10506-AT Document 56 Filed 02/21/20 Page 2 of 2



        The Court must also note, however, that even if Defendants were to properly file a
motion to dismiss pursuant to the Court’s procedures, such a motion would likely be untimely.
Under Federal Rule of Civil Procedure 81(c)(2), a defendant who did not answer a complaint
prior to removal must answer or otherwise move within the longest of:

       (A) 21 days after receiving—through service or otherwise—a copy of the initial pleading
           stating the claim for relief;
       (B) 21 days after being served with the summons for an initial pleading on file at the time
           of service; or
       (C) 7 days after the notice of removal is filed.

        Assuming arguendo, that the longest time period of 21 days applies, and counting from
the date Defendants removed this action to federal court, since at that point in time Defendants
had clearly received, “through service or otherwise,” a copy of the initial pleading as it was
attached to their notice of removal, then Defendants time to answer or otherwise move expired
on December 4, 2019. The time for Defendants to answer or otherwise respond to the complaint,
therefore, has seemingly expired.

       II.      Motion to Stay Discovery

         The Court does not stay discovery pending its resolution of any motion. See Civil Case
Management Plan and Scheduling Order ¶ 5 available at https://nysd.uscourts.gov/hon-analisa-
torres; see also ECF No. 38-1 ¶ 5. “[D]iscovery should not be routinely stayed simply on the
basis that a motion to dismiss has been filed.” Moran v. Flaherty, No. 92 Civ. 3200, 1992 WL
276913, at *1 (S.D.N.Y. Sept. 25, 1992). Accordingly, Defendants’ request to stay discovery
pending resolution of their anticipated motion to dismiss is DENIED.

       SO ORDERED.

Dated: February 21, 2020
       New York, New York




                                                2
